[Cite as In re A.M.S., 2019-Ohio-3181.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA


IN RE A.M.S. ET AL.                             :
                                                :             No. 107495
Minor Children                                  :
                                                :
[Appeal by R.C.B., Father]                      :


                               JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: August 8, 2019


            Civil Appeal from the Cuyahoga County Court of Common Pleas
                                   Juvenile Division
                  Case Nos. CU17115124, CU 17115125, and CU 17115126


                                          Appearances:

                 Rosenthal Thurman, L.L.C., and Scott S. Rosenthal, for
                 appellant.

                 John V. Heutsche Co. L.P.A., and John V. Heutsche, for
                 appellee.


ANITA LASTER MAYS, P.J.:

                   Appellant R.C.B. is the nonbiological father of three minor children:

A.M.S., and twins A.W.S. and A.M.S. Appellee B.A.S. is the biological mother. On

October 5, 2017, appellant filed a complaint to establish companionship time and/or

visitation rights with the children in the Cuyahoga County Court of Common Pleas,
Juvenile Division. Appellee filed a motion to dismiss the complaint for lack of

subject matter jurisdiction that was granted by the trial court. Appellant appeals.

I.   Background and Facts

              Appellant and appellee married in Cuyahoga County, Ohio, on

October 22, 2011, and divorced in Cuyahoga County, Ohio, on May 15, 2018.

Appellee’s complaint for divorce stated that no children were born as issue of the

marriage because the children were conceived through reproductive donor

specimens. Appellant answered that appellee was not the biological parent due to

the conception method and that he was entitled to visitation because he had

established a parent-child relationship with the children over the past ten years.

              At the time the complaint in this case was filed, the divorce

proceedings were still in process. Appellee moved the domestic relations court for

a temporary restraining order that prohibited appellant from holding himself out as

the parent of the children. Appellee argued that she is the natural mother and

guardian of the children through artificial insemination documented by the Ohio

issued birth certificates. The court granted the motion and declined jurisdiction

over the visitation matter.

              At the January 12, 2018 juvenile court preliminary hearing, appellee

advised that a motion to dismiss for lack of jurisdiction would be forthcoming. An

attorney conference was scheduled for April 18, 2018, to discuss the dismissal. The

motion was filed, fully briefed, and argued at the attorney conference as noted in the

April 23, 2018 magistrate’s decision that dismissed the complaint.
                On May 7, 2018, appellant objected to the magistrate’s decision. On

June 14, 2018, appellant filed supplemental objections. On July 5, 2018, the trial

court overruled the objections and adopted the magistrate’s decision. Appellant

timely appeals.

II. Assignments of Error

                 Appellant poses two assignments of error.

      I.       The trial court erred and abused its discretion when it
               determined that the court did not have jurisdiction to hear a
               verified complaint to establish companionship time filed by
               father on October 5, 2017.

      II.      The trial court erred and abused its discretion when it dismissed
               father’s verified complaint to establish companionship time
               without holding an evidentiary hearing.

III. Discussion

      A. Subject Matter Jurisdiction

                We begin with the first assigned error. We find that the assigned error

lacks merit.

            1. Standard of Review

                The issue of subject matter jurisdiction is a question of law that we

review de novo. In re S.K.L., 2016-Ohio-2826, 64 N.E.3d 413, ¶ 13 (8th Dist.); Bank

of Am. v. Macho, 8th Dist. Cuyahoga No. 96124, 2011-Ohio-5495, ¶ 7; and

Crestmont Cleveland Partnership v. Ohio Dept. of Health, 139 Ohio App. 3d 928,

936, 746 N.E.2d 222 (10th Dist.2000).
            2. Analysis

                Appellant began his relationship with appellee in June 2008, one

year after the birth of appellee’s eldest child. The twins were born in 2009, and the

parties married in 2011. Appellant states that he has served in the role of father to

the children since their births with appellee’s encouragement. Appellant also offers

that his extensive history with the children is not a matter of record because there

was no evidentiary hearing on the matter in the juvenile court. Appellant filed the

complaint in the instant action because appellee refused to waive jurisdiction over

the visitation matter in the domestic relations court.

                Appellee argues that the action was properly dismissed because

appellant did not attempt to adopt the children during the marriage and appellant

concedes that he is not the legal father of the children. Appellee also claims that the

domestic relations court had already determined that appellant had no rights to the

children.

                Appellee asserts that appellant’s reliance on R.C. 3109.051 in a

juvenile court complaint is misplaced because the statute only applies to “divorce,

dissolution of marriage, legal separation, annulment, or child support proceedings.”

R.C. 3109.051(B)(1). In fact, appellee claims that there is no statutory authority for

the relief that appellant seeks because: (1) R.C. 2151.23(A)(2) did not apply because

“these children were wards of another court”;1 (2) R.C. 3109.11 governs visitation if


       1 Brief of appellee (Dec. 14, 2018), p. 5. R.C. 2151.23(A)(2) vests the juvenile court
with exclusive jurisdiction to determine the custody of a child who is not a ward of another
court in Ohio.
the mother is deceased; and (3) R.C. 3109.12 governs parenting time involving an

unmarried    mother.    Appellant    replied   that   appellee’s   interpretation   of

R.C. 3109.051(B)(1) is incorrect.

               The magistrate determined:

      [C]ustody filings in Juvenile Court can only be brought under
      R.C. [Chapter] 3109 or R.C. 2151.23. [Chapter] 3109 only refers to
      parents being able to apply for custody, but there are provisions for
      companionship being granted to grandparents in situations where
      there is a divorce, a death of a parent, or if the parents are unmarried.
      See R.C. 3109.11 and R.C. 3109.051.

      The Revised Code also allows jurisdiction for the Juvenile Court to
      determine custody in R.C. 2151.23(A)(2): “The juvenile court has
      exclusive jurisdiction under the Revised Code * * * to determine the
      custody of any child not a ward of another court of this state.” A
      Juvenile Court has original jurisdiction to determine the custody of a
      child under this section, but the Court shall exercise its jurisdiction in
      child custody matters in accordance with R.C. 3109.04. See
      R.C. 2151.23(F)(1), In re Bonfield, 97 Ohio St.3d, 387, 2002-Ohio-
      6660. However, the Ohio Supreme Court has determined that
      R.C. 2151.23(A)(2) cannot be used to determine visitation or
      companionship time for a child. The complaint of a non-parent seeking
      visitation or companionship time with a child “may not be determined
      by the juvenile court pursuant to its authority to determine the
      ‘custody’ of children under R.C. 2151.23(A)(2).” In re Gibson, 61 Ohio
      St.3d 168, 172; 573 N.E.2d 1074, 1077 (1991).

      The Cuyahoga County Common Pleas court, Domestic Relations
      Division, has declined to take jurisdiction of the [children] in this case.
      As the Domestic Relations Court has no jurisdiction and no other
      information has been presented to indicate that there is another Court
      that has a claim to the child, the child is not a ward of another Court in
      this state. The original filing in this case was a Complaint to Establish
      Companionship time, filed on October 5, 2017. Since the appellant is
      not a parent or relative under R.C. 3109.04, and there is no application
      to determine custody pending pursuant to R.C. 2151.23(A)(2), this
      Court does not have jurisdiction to determine companionship or
      visitation time for the applicant in this case.
Magistrate’s decision No. 0911135786 (Apr. 23, 2018), p. 1. Identical decisions were

issued for each child.

               The trial court adopted the decision of the magistrate.

      The Court finds that there is no custody application properly filed and
      pending in the Juvenile Division. The court further finds that the
      Domestic Relations Division has not certified this matter to the
      Juvenile Court. The court therefore finds that, lacking either of these
      two things, there is nothing to confer it with jurisdiction over this
      matter.

Journal entry No. 09111363379 (July 5, 2019), p. 1. Identical entries were issued for

each child.

               “‘Subject-matter jurisdiction is fundamental. It defines the court’s

power to decide cases.’” S.D. v. K.H., 2018-Ohio-1181, 98 N.E.3d 375, ¶ 18 (8th

Dist.). “‘Subject-matter jurisdiction can never be waived; any decision entered

without subject-matter jurisdiction is void.’” Id., citing Francis David Corp. v.

Scrapbook Memories & More, 8th Dist. Cuyahoga No. 93376, 2010-Ohio-82, ¶ 17,

citing Pratts v. Hurley, 102 Ohio St. 3d 81, 2004-Ohio-1980, 806 N.E.2d 992.

               The Ohio Constitution, Article IV, Section 4(B), vests the courts of

common pleas and their divisions with original jurisdiction “over all justiciable

matters and such powers of review of proceedings of administrative officers and

agencies as may be provided by law.” The jurisdiction of a juvenile court is limited

to that expressly granted by statute. Rowell v. Smith, 133 Ohio St. 3d 288, 2012-

Ohio-4313, 978 N.E.2d 146, ¶ 13.
              The legislature has granted jurisdiction to the juvenile and domestic

relation courts to determine the parent-child relationship:

       “Any person with standing may file a complaint for the determination
      of any other matter over which the juvenile court is given jurisdiction
      by the Revised Code.” Juv.R. 10. The complaint is “the legal document
      that sets forth the allegations that form the basis for juvenile court
      jurisdiction.” Juv.R. 2(F). “The term ‘jurisdiction’ encompasses both
      subject-matter jurisdiction, i.e., the court’s power to adjudicate the
      merits of a case, and the exercise of that jurisdiction.” Rowell at ¶ 13.

In re C.W., 9th Dist. Lorain Nos. 16CA011044, 17CA011162, and 17CA011165, 2018-

Ohio-5265, ¶ 22.

              R.C. 2301.03 legislates the responsibilities of judges of the divisions

of domestic relations, juvenile and probate court on a county-specific basis. This

court has noted that, in Cuyahoga County, domestic relations judges “have ‘all the

powers relating to all divorce, dissolution, alimony, and annulment cases,’ such

cases may be assigned to another judge of common pleas ‘for some special reason.’”

Price v. Price, 16 Ohio App. 3d 93, 95, 474 N.E.2d 662 (8th Dist.1984), quoting

R.C. 2301.03(L)(1). However, “such cases may be assigned to another judge of

common pleas ‘for some special reason.’” Id., quoting R.C. 2301.03(L)(1), citing

Ezzo v. Ezzo, 95 Ohio App. 126, 117 N.E.2d 711 (10th Dist.1953). “R.C. 2301.03(L)(1)

is not a limiting provision, but rather a specific grant of authority.” Pula v. Pula-

Branch, 129 Ohio St. 3d 196, 2011-Ohio-2896, 951 N.E.2d 72, ¶ 6.

              R.C. 3105.011, “[d]etermination of all domestic relations matters,”

provides that the domestic relations courts have full power and jurisdiction to

determine all domestic relations matters. R.C. 3105.011. The term “domestic
relations matters” is defined as any matter cited in R.C. 2301.03 and pursuant to the

listed chapters under R.C. 3105.011(B)(2) including R.C. [Chapter] 3109.

               Ohio recognizes the rights of nonparents to companionship or

visitation of minor children under three statutes. Doughty v. Doughty, 5th Dist.

Delaware No. 18 CAF 05 0040, 2019-Ohio-974, ¶ 55. R.C. 3109.051(B)(1) addresses

visitation or companionship by grandparents or other persons who are related to the

child by consanguinity or affinity; R.C. 3109.11 governs visitation of a minor child by

parents and relatives of the child’s deceased parent, and R.C. 3109.12 applies to

visitation of a child by parents or relatives of an unmarried mother. Id.; In re E. H.,

9th Dist. Lorain No. 04CA008585, 2005-Ohio-1952, ¶ 12; Parker v. Jones, 4th Dist.

Ross No. 14CA3421, 2014-Ohio-3862, ¶ 11; Ohio Legislative Report, 16 Ohio

Dom.Rel.J. 60 (May/June 2004).

               Appellant argues that R.C. 3109.051(B)(1) vests the juvenile court

with jurisdiction in this case. We consider the express language of the statute in

pursuit of our goal to determine and execute the intent of the legislature. Antoon v.

Cleveland Clinic Found., 148 Ohio St. 3d 483, 2016-Ohio-7432, 71 N.E.3d 974, ¶ 20,

citing Brooks v. Ohio State Univ., 111 Ohio App. 3d 342, 349, 676 N.E.2d 162 (10th

Dist.1996). We apply the statute exactly as the statute is written where the meaning

is definite and unambiguous. Id., citing Portage Cty. Bd. of Commrs. v. Akron, 109
Ohio St. 3d 106, 2006-Ohio-954, 846 N.E.2d 478, ¶ 52, citing State ex rel.

Savarese v. Buckeye Local School Dist. Bd. of Edn., 74 Ohio St. 3d 543, 545, 660
N.E.2d 463 (1996).
               R.C. 3109.051 is titled “[o]rder granting parenting time or

companionship or visitation rights.” R.C. 3109.051(B) provides:

      (1) In a divorce, dissolution of marriage, legal separation, annulment,
      or child support proceeding that involves a child, the court may grant
      reasonable companionship or visitation rights to any grandparent, any
      person related to the child by consanguinity or affinity, or any other
      person other than a parent, if all of the following apply:

       (a) The grandparent, relative, or other person files a motion with the
      court seeking companionship or visitation rights.

       (b) The court determines that the grandparent, relative, or other
      person has an interest in the welfare of the child.

       (c) The court determines that the granting of the companionship or
      visitation rights is in the best interest of the child.

R.C. 3109.051(B)(1).

              R.C. 3109.051(B)(2) provides the procedural component:

      (2) A motion may be filed under division (B)(1) of this section during
      the pendency of the divorce, dissolution of marriage, legal separation,
      annulment, or child support proceeding or, if a motion was not filed at
      that time or was filed at that time and the circumstances in the case
      have changed, at any time after a decree or final order is issued in the
      case.

              R.C. 3109.051(B)(1) “grants a domestic relations court subject matter

jurisdiction to make a nonparent visitation order in a divorce case.” Doughty, 5th

Dist. Delaware No. 18 CAF 05 0040, 2019-Ohio-974, at ¶ 61, citing In re K.M.-B.,

2015-Ohio-4626, 48 N.E.3d 998 (6th Dist.). See also R.C. 2301.03(L) vesting

Cuyahoga County domestic relations judges with “all the powers relating to all

divorce, dissolution of marriage, legal separation, and annulment cases except

where assigned to other judges of the common pleas court for a special reason.”
                There are two references to the juvenile court in R.C. 3109.051.

R.C. 3109.051(A) addresses the domestic relations court’s issuance of a final shared

parenting decree in a divorce, dissolution, legal separation, or annulment

proceeding. The section states that the provision does not limit the juvenile court’s

power to “issue orders” under R.C. Chapter 2151 regarding children that are alleged

or adjudicated to be “abused, neglected, or dependent.” Id. R.C. 3109.051(N)

specifies that the “juvenile court has exclusive jurisdiction to enter the orders in any

case certified to it from another court.” Id.

               Appellee argues that the trial court properly relied on In re Gibson, 61
Ohio St. 3d 168, 573 N.E.2d 1074 (1991), to find that jurisdiction is lacking because

no custody action was pending and the case had not been certified to the juvenile

court by the domestic relations court.          In re Gibson, appellant Paul Gilbert’s

(“Gilbert”) unmarried daughter birthed a child conceived by an unknown donor.

Gilbert, as grandfather, filed a complaint for visitation in the juvenile court under

former R.C. 3109.05(B). The court dismissed the complaint for lack of subject

matter jurisdiction.

                At the time of the opinion, only two statutes provided for nonparent

visitation. R.C. 3109.11 applied where the parent was deceased, and R.C. 3109.05(B)

applied in a divorce, dissolution of marriage, alimony, or child support proceeding.

Based on those statutes, the court affirmed the trial court’s judgment that the court

lacked jurisdiction because nonparent visitation rights vested upon “‘the occurrence
of a disruptive precipitating event, such as parental death or divorce.’” Gibson at

169, citing In re Whitaker, 36 Ohio St. 3d 213, 215, 522 N.E.2d 563 (1988).

                The court also considered Gilbert’s claim that jurisdiction was

established by other statutes:

       [Gilbert] first cites R.C. 2151.23(A)(2), which provides that the juvenile
       court has exclusive original jurisdiction “[t]o determine the custody of
       any child not a ward of another court of this state.” He next relies on
       R.C. 2151.23(F)(1), which provides that “[t]he juvenile court shall
       exercise its jurisdiction in child custody matters in accordance with
       sections * * * 3109.21 to 3109.36 * * * of the Revised Code.”

Id. at 170.2

       Using R.C. 2151.23(F)(1), Gilbert further relies on former
       R.C. 3109.21(B), which provided, for purposes of the Uniform Child
       Custody Jurisdiction Act (“UCCJA”) in R.C. 3109.21 to 3109.37, that
       “‘custody determination’ means a court decision and court orders and
       instructions providing for the custody of a child, including visitation
       rights.” He uses former R.C. 3109.21(B) in an attempt to show that
       “custody” includes “visitation” and that the juvenile court may hear a
       complaint for visitation pursuant to its power to determine “custody”
       cases.

Id.

               The Gibson court rejected each of Gilbert’s proposals and clarified

that “‘[v]isitation’ and ‘custody’ are related but distinct legal concepts.” Id. at ¶ 171.

“‘Custody’ resides in the party or parties who have the right to ultimate legal and

physical control of a child.      ‘Visitation’ resides in a noncustodial party and

encompasses that party’s right to visit the child.” Id. Therefore, “the complaint of a

grandparent seeking only visitation with a grandchild may not be determined by the


       2   R.C. 3109.21 to 3109.36 regarding parenting jurisdiction were repealed as of
April 11, 2005.
juvenile court pursuant to its authority to determine the ‘custody’ of children under

R.C. 2151.23(A)(2).” In re Gibson, 61 Ohio St. 3d 168, 573 N.E.2d 1074.

                  The court reiterated that:

      The juvenile court possesses only the jurisdiction that the General
      Assembly has expressly conferred upon it. See Section 4(B), Article IV
      of the Ohio Constitution; Seventh Urban, Inc. v. University Circle
      Property Dev., 67 Ohio St. 2d 19, 22,423 N.E.2d 1070, 1073 (1981).
      Gilbert has pointed to no statute that gives the juvenile court
      jurisdiction to determine his complaint for visitation. We cannot go
      beyond the statutes and find jurisdiction on some other basis. See In re
      Fore, 168 Ohio St. 363, 370, 7 O.O.2d 127, 131, 155 N.E.2d 194, 199
      (1958).

Id. at 172-173.

                  Appellant posits that Waszkowski v. Lyons, 11th Dist. Lake

No. 2008-L-077, 2009-Ohio-403, supports jurisdiction in the juvenile court.

Waszkowski and the mother were in a romantic relationship but never married. Id.

at 2. The mother initiated a support proceeding in the juvenile court and identified

Waszkowski as the father; however, subsequent genetic testing revealed that

Waszkowski was not the father.

                  Waszkowski filed a motion for visitation or companionship under

R.C. 3109.051(B). Four days later, the mother filed an emergency motion to relocate

out-of-state and opposed the visitation motion. She was getting married in a few

days and argued that granting visitation would not be in the child’s best interests.

Id. at ¶ 5. The juvenile court ruled in favor of the mother.

                  As the appellate court observed, the juvenile court obtained

jurisdiction as a result of the support proceeding. With jurisdiction established,
Waszkowski had standing to move for visitation under R.C. 3109.051(A) pursuant

to the “plain language” of the statute. Id. at ¶ 24.

                  The plain language of the statute requires filing the nonparent

visitation motion in a “divorce, dissolution of marriage, legal separation, annulment,

or child support proceeding.” R.C. 3109.051(B)(1). Since the juvenile court lacks

jurisdiction over domestic relations matters, the remaining avenue for vesting

jurisdiction to entertain an action under R.C. 3109.051(B) is a “child support

proceeding.” See In re J.H., 2d Dist. Miami No. 08-CA-09, 2009-Ohio-156 (the

juvenile court had jurisdiction over the grandmother’s R.C. 3109.051(B) visitation

motion filed in an action initiated by the county child support enforcement agency

on behalf of the mother against the natural father under R.C. 2151.23(B)(4)).

                 The Eleventh District Court of Appeals also agrees. In In re L.B., 11th

Dist. Lake No. 2011-L-117, 2012-Ohio-2356, the former partner of the mother of a

child conceived by insemination filed a complaint in the juvenile court seeking legal

parent designation under R.C. 3109.04, shared parenting under R.C. 2151.23, or

visitation under R.C. 3109.051. The trial court granted summary judgment in favor

of the mother.

                 Relevant here, the appellate court determined that R.C. 3109.051(B)

did not apply because “‘the statute does not include a custody proceeding.’ In the

absence of one of the above-mentioned [statutory list of] events, the juvenile court

would not have jurisdiction under R.C. 3109.051 to award visitation to * * * a
nonparent.” Id. at 724, quoting Parr v. Winner, 11th Dist. Ashtabula No. 92-A-1759,

1993 Ohio App. LEXIS 3358 at 4 (June 30, 1993).

               In the instant case, the juvenile court held that it lacked jurisdiction

because there was no custody proceeding pending under R.C. 2151.23(A)(2) that

conferred jurisdiction, though appellee has stated that the children are wards of

another court so that statute would not apply.                The plain language of

R.C. 3109.051(B) lists domestic relations proceedings and “child support”

proceedings. We agree that the trial court lacked jurisdiction, but we do so on the

ground that there was no child support proceeding initiated or pending that vested

jurisdiction in the juvenile court to entertain the motion.

               The jurisdiction of the juvenile court would apply to a nonparent

visitation motion under R.C. 3109.051(B) motion that is filed in a child support

proceeding pursuant to R.C. 2151.23. R.C. 3109.051(B) “‘does not include a custody

proceeding.’” Id. at id. Subject matter jurisdiction would only be available in a

R.C. 2151.23(A)(2) custody case or other matter authorized by R.C. 2151.23 if the

case included a child support proceeding.

                In summary, we find that, in Cuyahoga County, R.C. 3109.051(B)

authorizes the filing of the motion for nonparent visitation or companionship in a

domestic relations action or child support proceeding during or subsequent to such

an action pursuant to R.C. 3109.051(B)(1) and (2). We further find that a motion

may be filed in the juvenile court where that court has subject matter jurisdiction
due to a child support proceeding. Waszkowski, 11th Dist. Lake No. 2008-L-077,

2009-Ohio-403.

                We also point out that R.C. 3109.051(B)(2)(1) specifies that the

visitation is requested by filing a “motion,” language that is indicative of a filing in a

pending action or pursuant to a court’s continuing jurisdiction. The motion may be

filed “during the pendency of the divorce, dissolution of marriage, legal separation,

annulment, or child support proceeding” pursuant to R.C. 3109.051(B)(2). “[O]r, if

a motion was not filed at that time or was filed at that time and the circumstances in

the case have changed, at any time after a decree or final order is issued in the case.”

R.C. 3109.051(B)(2).

                We are cognizant of appellant’s concern that he will be left without a

remedy if the judgment is affirmed. “This is not necessarily so. Under

R.C. 3109.051(B)(1), [appellant] could have filed a motion in his [domestic

relations] action” in the court of common pleas. Parker v. Jones, 4th Dist. Ross No.

14CA3421, 2014-Ohio-3862, ¶ 15. “In fact, there are limited circumstances in which

[appellant may] file a postdecree motion in that court to raise this claim.” Id.

R.C. 3109.051(B)(2).

               Thus, the juvenile court lacked subject matter jurisdiction because

there was no support proceeding initiated or pending in the juvenile court and the

case was not certified to the juvenile court by the domestic relations court.

               The first assigned error is overruled.
      B. Evidentiary Hearing

                Appellant’s second asserted error is that the trial court failed to

conduct an evidentiary hearing. This assigned error is also without merit.

               Appellee’s motion to dismiss was filed pursuant to Civ.R. 12(B)(1)

involving dismissal for lack of subject matter jurisdiction. It is well within the trial

court’s discretion to consider material beyond the pleadings if the trial court deems

it to be helpful in reaching a decision:

       In determining whether a court lacks subject matter jurisdiction
      pursuant to Civ.R. 12(B)(1), the trial court must consider whether the
      plaintiff has alleged any cause of action that the court has authority to
      decide. Mickey v. Rokakis, 8th Dist. Cuyahoga No. 97053, 2012-Ohio-
      273, ¶ 7. When making this determination, the trial court is not
      confined to the allegations of the complaint and “may consider
      material pertinent to such inquiry without converting the motion into
      a motion for summary judgment.” Southgate Dev. Corp. v. Columbia
      Gas Transm. Corp., 48 Ohio St. 2d 211, 358 N.E.2d 526 (1976),
      paragraph one of the syllabus.

(Emphasis added.) Burnell v. Cleveland Mun. School Dist. Bd. of Edn., 8th Dist.

Cuyahoga No. 103069, 2015-Ohio-5431, ¶ 9.

               The trial court advised the parties at the January 12, 2008 hearing

that, upon the filing of the dismissal motion, it would accept full briefing of the

matter and entertain arguments at the scheduled attorney conference. The motion

was addressed at the April 18, 2018 conference. The trial court was free to determine

that it had received sufficient information to determine “‘whether any cause of

action cognizable by the forum has been raised in the complaint.’” In re R.M.R.,

2016-Ohio-303, 59 N.E.3d 540, ¶ 9 (8th Dist.), quoting State ex rel. Bush v.

Spurlock, 42 Ohio St. 3d 77, 80, 537 N.E.2d 641 (1989).
              We also observe that the evidence that appellant argues he was unable

to present goes to the merits of a ruling under R.C. 3109.051(B) to grant or deny the

requested visitation, and not to the issue of subject matter jurisdiction. A hearing

was not warranted, and the trial court did not err.

              The second assignment of error is overruled.

IV. Conclusion

               The trial court’s judgment is affirmed on other grounds.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court, juvenile division, to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



ANITA LASTER MAYS, PRESIDING JUDGE

MICHELLE J. SHEEHAN, J., and
RAYMOND C. HEADEN, J., CONCUR